The summons was regularly issued and served in the case in which the judgment, now attacked, was obtained, and at the November Term, 1893, a verified complaint for the sum certain due by promissory note was filed. The defendants therein filed no answer, and the plaintiff might have entered up judgment by default final, but consented to a continuance upon an agreement being executed by the defendants during said term that if judgment should be taken against them by any other creditor the plaintiff might at any time, *Page 415 
either in vacation or at term, after January, 1894, enter up judgment upon the complaint. Judgment was taken against the defendants by another creditor, and thereupon this judgment was entered up on 1 February, in vacation, and was signed in another county by the judge presiding in the district, said judgment reciting the above facts and the happening of the contingency and appending the aforesaid agreement. There is no objection raised by the defendants in said judgment, but another judgment creditor, a party to the present proceeding, which is a judgment creditor's bill to subject the land of the judgment debtor, seeks to have the aforesaid judgment set aside as void. There is no allegation of fraud.
His Honor properly held the said judgment valid and regular, and declined to set it aside. The cases cited as to the requirements of a confession of judgment without action. (The Code, secs. 570-572), and the submission of a controversy without action (The Code,     (670) Code, secs. 567-569), have no application. Here there was an action regularly pending, a verified complaint filed for a sum certain, no answer, and an agreement executed at said term that on a contingency named (which is set out in the judgment as having occurred) the deferred judgment can be entered up in vacation. If so, it would almost necessarily be signed by the judge, if at all, while in some other county in the district. While the Court has never commended the habit of entering up judgments in vacation, it has in numerous cases held such judgments regular and valid. Hervey v. Edmunds, 68 N.C. 243; Harrell v. Peebles, 79 N.C. 26;Molyneux v. Huey, 81 N.C. 106; Badger v. Daniel, 82 N.C. 468;Shackelford v. Miller, 91 N.C. 181; Branch v. Walker, 92 N.C. 87;McDowell v. McDowell, ib., 227; Coates v. Wilkes, 94 N.C. 174; Bynum v.Powe, 97 N.C. 374; Anthony v. Estes, 99 N.C. 598; Brooks v. Stephens,100 N.C. 297; Fertilizer Co. v. Taylor, 112 N.C. 141; Benbow v. Moore,114 N.C. 263. The signing a judgment by the judge in another county is valid when done by consent. Young v. Connelly, 112 N.C. 647, and cases cited. In some of the above cases the judge, by consent, came to his conclusion and rendered judgment in vacation and in another county or even in another district, but here he only signed a judgment consented to by the parties. Nor do the cases cited as to conditional judgments have any bearing here, for this judgment is absolute and unconditional. The only condition was in the agreement between the parties as to the occasion and time when the judgment should be entered up in vacation, and the judgment recites that the agreement in all respects had been observed. In refusing to set the judgment aside there was no error.
Affirmed. *Page 416
Cited: Crabtree v. Schulkey, 119 N.C. 58; Hawkins v. Cedar Works,122 N.C. 91; Westhall v. Hoyle, 141 N.C. 337, 338.
(671)